Citation Nr: 1529972	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-15 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES


1.  Entitlement to a rating higher than 20 percent for the residuals of a right ankle fracture from November 29, 2011, to include on an extraschedular basis. 

2.  Entitlement to a rating higher than 10 percent for the residuals of a right ankle fracture prior to November 29, 2011, to include on an extraschedular basis. 

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU), to include on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran was a member of the Kansas Army National Guard from 1995 to 2003, to include a period of active duty for training (ACDUTRA) from August to December 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the St. Louis, Missouri, regional office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to an increased rating for a right ankle disability, then rated 10 percent disabling.  

In a November 2013, decision the Board granted a 20 percent rating for the right ankle disability, effective November 29, 2011.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a decision dated in March 2015, the Court vacated the Board decision and remanded the matter for further proceedings consistent with the decision.  

Among other findings, the March 2015 Court decision found that the Board erred in not considering entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board is now considering that issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Court decision essentially requires that the Board develop the issue of entitlement to a TDIU, entitlement to an increased rating for the right ankle disability on an extraschedular basis; and a new examination.  

The Court found that the September 2008 VA examination on which the denial of a rating higher than 10 percent was based was inadequate, in that it failed to identify whether the Veteran experienced loss of motion or functional loss of her right ankle during flare-ups that were precipitated by the prolonged standing and walking she described.  Cf. Mitchell v. Shinseki, 25 Vet App 32 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for TDIU.

2.  Schedule the Veteran for a VA examination of her right ankle disability.  The examiner should note that the claims file was reviewed.  

The range of motion of the Veteran's right ankle disability should be recorded in degrees.  

Any additional limitation of motion due to pain, weakness, incoordination or excess fatigability following repetitive use or on flare-ups should be noted and express in terms of additional limitation of motion in degrees.  

The examiner should provide an opinion as to whether the ankle disability would cause marked interference with employment or prevent gainful employment for which she would otherwise be qualified.

The examiner should provide a retrospective opinion as to whether it is as likely as not that the Veteran had additional functional impairment of the right ankle after prolonged standing or walking during the period prior to November 29, 2011.  If additional functional impairment is noted, describe this impairment in terms of additional range-of-motion loss, in degrees. 

The examiner should note that the Veteran is competent to report limitation of motion during flare-ups.

The examiner should provide reasons for all opinions.  If the examiner is unable to provide an opinion without speculation, the examiner should explain why he or she is unable to provide the needed opinion and note whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is specific additional evidence that would permit the opinion to be provided.  

3.  Adjudicate the Veteran's claim for TDIU.  

3.  Refer the claims for entitlement to a rating higher than 10 percent for a right ankle disability before November 29, 2011, entitlement to a rating higher than 20 percent for a right ankle disability from November 29, 2011, and (if denied) TDIU to the Director of VA's Compensation and Pension Service, to adjudicate entitlement to increased ratings and TDIU on an extraschedular basis.  38 C.F.R. §§ 3.321(b), 4.16(b) (2014).

4.  If any benefit sought on appeal, remains denied issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

